Citation Nr: 9921528	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-06 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Education Assistance (DEA) under 
38 U.S.C.A. Chapter 35.

3.  Entitlement to accrued benefits, based upon the veteran's 
entitlement to an increased evaluation for Post-Traumatic Stress 
Disorder prior to his death, evaluated as 10 percent disabling at 
the time of his death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's Sister-in-Law


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to February 
1971.  This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision that denied service connection for 
the cause of the veteran's death, DEA benefits under Chapter 35, 
and accrued benefits based on a pending claim for an increased 
evaluation for PTSD.


FINDINGS OF FACT

1.  The veteran died in July 1996 at the age of 47.

2.  The death certificate indicates that the immediate cause of 
death was respiratory failure due to Amyotrophic Lateral 
Sclerosis (ALS).

3.  ALS was first diagnosed in 1995, 19 years after the veteran's 
discharge from active service and 18 years after the one-year 
presumptive period.

4.  At the time of his death, the veteran was service-connected 
for PTSD, rated at 10 percent disabling, increased by this 
decision to 30 percent disabling.

5.  The record contains no competent medical evidence that the 
veteran's service-connected PTSD was the principal cause or a 
contributory cause of his death.

6.  The record does not contain competent medical evidence of a 
nexus between the cause of the veteran's death and any injury or 
disease incurred in or aggravated during his active service.

7.  At the time of his death in July 1996, the veteran had 
perfected his appeal to the Board of a denial of a claim for an 
increased rating for his service-connected PTSD.

8.  The medical evidence of record at the time of the veteran's 
death shows the veteran's service-connected PTSD was then 
characterized by definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms productive of definite industrial 
impairment.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the cause of 
the veteran's death is not well-grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1310, 5107(a) (West & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.12 (1998).

2.  An evaluation of 30 percent and no greater for PTSD is 
warranted for accrued benefits purposes.  38 U.S.C.A. §§1110, 
5107, 5121, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.500, 
3.1000 (1998), 3.321, 4.1, 4.3, 4.7, 4.31, 4.130, Diagnostic Code 
9411 (1996).

3. The criteria for the award of DEA benefits have not been met.  
38 U.S.C.A. §§ 3500 (West 1991), 3501 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.340(b), 3.807 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Service Connection for Cause of Death

The threshold question to be answered in this case is whether the 
appellant has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, one that is meritorious 
on its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  A well-grounded claim also requires 
more than just mere allegations that the veteran's service, or an 
incident that occurred therein, resulted in illness, injury, or 
death.  The appellant must submit supporting evidence that would 
justify the belief that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Grivois v. Brown, 6 Vet. App. 
136 (1994).

If the claimant has not presented a well-grounded claim, the 
appeal must fail and there is no duty to assist her further in 
the development of the claim because such additional development 
would be futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The appellant's representative has argued that 
VA has expanded its duty to assist the appellant by provisions in 
VA Adjudication Manual M21-1, and that the Board should determine 
whether the RO has followed the guidelines therein, and remand 
the appeal for further development if the RO has not followed 
such guidelines.  This manual is not a substantive rule.  See 
Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  The 
representative has not cited to a U. S. Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of Veterans 
Appeals, hereinafter Court) decision that holds that the cited 
portions of M21-1 are substantive rules.  Consequently, there is 
no basis upon which to comply with the representative's request 
in this regard.

To establish service connection for the cause of the veteran's 
death, the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to death.  For a service-connected disability to be 
the cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it causally 
shared in producing death, but rather it must be shown that there 
was a causal connection, or that it aided or lent assistance in 
the production of death.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as provided 
by a medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a nexus, or 
link, between the in-service disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1994), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996).  Generally, competent medical 
evidence is required to meet each of the three elements of 
Caluza.  However, the Court has specified that where the claim at 
issue is service connection for the cause of death, the first 
element -- competent medical evidence of a current disability -- 
will always be met, as the current disability is by definition 
the condition that caused the veteran's death.  Ramey v. Brown, 9 
Vet. App. 40 (1996).  Therefore, the appellant must meet only the 
second and third elements of Caluza for a well-grounded claim.

For the second element under Caluza, the kind of evidence to make 
a claim well-grounded depends upon the types of issues presented 
by the claim.  Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 
(1993).  For some factual issues, such as the occurrence of an 
injury, competent lay evidence may be sufficient.  However, where 
the claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required.  Id, at 93.

The third element under Caluza, the requirement of a nexus, or 
link, may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza, at 506.  The regulations provide 
that certain chronic diseases will be considered to have been 
incurred in service if manifested to a degree if 10 percent or 
more within one year from the date of separation from active 
service, where the veteran has served for 90 days or more during 
a period of war, or after December 31, 1946, even though there is 
no evidence the disease existed during service.  38 C.F.R. 
§ 3.307 (1998).  Organic diseases of the nervous system are among 
the chronic diseases for which the presumption is granted.  
38 C.F.R. § 3.309(a) (1998).

According to the death certificate, the veteran died in July 1996 
of respiratory failure secondary to ALS.  A summary of death 
concurs with these findings.  Service medical records show 
complaints of and treatment for various upper respiratory 
infections, but the records show these conditions were acute and 
transitory.  An entry dated in March 1971 shows the veteran's 
throat and chest were clear and that he was cleared for duty.  
His report of medical examination at discharge, dated in June 
1971, notes the veteran was in fair health; it reveals no lung or 
chest abnormalities, defects, or diagnoses.  These records do not 
show that the veteran was treated for, or that he complained of, 
symptoms or manifestations of ALS while in service.  Furthermore, 
the medical evidence of record does not show that the veteran 
complained of or was treated for symptoms or manifestations of 
ALS within the one-year presumptive period following his 
discharge from active service.  Rather, the first medical 
evidence of neuropathy is a VA examination report dated in June 
1992-more than 22 years following the veteran's discharge from 
active service and 21 years following the presumptive period.

At the time of his death, the veteran was service-connected for 
PTSD, rated at 10 percent, which had been in effect since April 
1991.  As discussed later in this decision, the veteran 
subsequently requested an increased evaluation, which the RO 
denied.  He perfected his appeal to the Board before his death.  
In this decision, the Board increases the evaluation to 30 
percent, and no higher, for the purposes of accrued benefits.  
38 C.F.R. §§ 3.500, 3.1000 (1998).

The appellant has argued that the veteran's death from 
respiratory failure secondary to ALS is directly related to his 
active duty.  Specifically, she argues that he was exposed to the 
herbicide Agent Orange while on active duty in the Republic of 
Vietnam, and that he developed ALS as a result.  Upon review of 
the entire record, the Board can find no competent medical 
evidence of a nexus, or link, between the veteran's ALS and any 
disease or injury-including exposure to Agent Orange-during his 
military service.

The evidentiary record contains VA outpatient records, VA and 
private hospital records, VA and private medical statements, and 
a private psychiatric evaluation documenting treatment for, inter 
alia, the veteran's ALS and service-connected PTSD.  In addition, 
the certificate of death and private hospital records, including 
a "death summary," document the treatment afforded, and 
diagnoses proffered just prior to and after the veteran's death.  
None of these medical records make any findings linking the 
veteran's respiratory failure or the onset of his ALS to his 
active service.  The Board further notes that the veteran was 
first diagnosed with ALS in 1995-19 years following his 
discharge from active service and 18 years following the one-year 
presumptive period.  In addition, as noted above, the first 
medical evidence showing neuropathy is dated in 1992.

The appellant has testified both before a hearing officer sitting 
at the local RO and before the undersigned member of the Board 
that her husband was exposed to Agent Orange in service and that 
she believes he developed ALS as a result of this exposure to a 
herbicide agent while in service.  ALS is "a disease marked by 
progressive degeneration of the neurons that give rise to the 
corticospinal tract and of the motor cells of the brain stem and 
spinal cord." Dorland's Illustrated Medical Dictionary 1496 
(27th ed. 1988).  Acute and subacute peripheral neuropathy is 
presumptively service-connected if a veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 3.309(e) 
(1998).  A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (1998), will be considered 
to have been incurred in service under the circumstances outlined 
in that section even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a) (1998).  
Acute and subacute peripheral neuropathy is identified by the 
regulations and shall be service-connected if the veteran served 
on active duty in military, naval, or air service in the Republic 
of Vietnam during the Vietnam era and was exposed to an herbicide 
agent, provided the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309 (e) (1998).

The evidentiary record does demonstrate that the veteran served 
in the Republic of Vietnam from July 1970 to July 1971.  In 
addition, while the entire claims folder is devoid of any 
complaints of or treatment for exposure to Agent Orange, other 
than the appellant's assertions, it does contain several 
statements in which the veteran reported that he operated as part 
of a small advance force, observing the enemy in country.  He 
stated that he had performed more than 100 of these missions.  In 
addition, a hospital report dated in January-February 1995 
indicates that the veteran reported he was exposed to Agent 
Orange.

However, even assuming, without finding, that the veteran had 
been exposed to Agent Orange, he is not entitled to the 
presumption afforded by 38 C.F.R. § 3.307 for service-connection 
for acute or subacute neuropathy.  This is so because Note 2 
following 38 C.F.R. § 3.309(e) defines acute and subacute 
peripheral neuropathy to mean "transient peripheral neuropathy 
that appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset."  Id.  
As noted above, ALS was not diagnosed until 1995, nearly 19 years 
following the veteran's discharge from active service.

Notwithstanding the foregoing, the U. S. Court of Appeals for the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, where the issue 
involves medical causation, competent medical evidence which 
indicates that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Thus, service connection may still be established 
for the cause of the veteran's death by the more onerous route of 
showing actual causation between exposure to Agent Orange and the 
development of the veteran's ALS, where all the evidence 
establishes that the veteran's cause of death was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1998).

Of record is an August 1995 medical expert statement proffered by 
the veteran's treating VA physician, Olga Medina, M.D.  Dr. 
Medina states, in pertinent part:

The origin of the Lou Gehrig's disease 
[ALS] is unknown but it is possible that it 
could be related to extreme stress or 
exposure to Agent Orange but that origin 
has not been correlated.

While the appellant points to this statement as evidence of a 
causal nexus between the veteran's averred exposure to Agent 
Orange and his ALS, the Board notes the statement is less than 
dispositive.  First, Dr. Medina's opinion is not specific to the 
veteran.  She does not discuss his medical or military history in 
detail, nor does she document any specific incidence of exposure 
to Agent Orange, or any complaints of, treatment for, or other 
effects of such exposure which the veteran may have exhibited or 
reported.  Second, her opinion is too general, in that it relates 
the origin of ALS to stress or Agent Orange but not the veteran's 
ALS to any specific incidence of exposure to the herbicide that 
he may have encountered while on active duty; and too 
speculative, in that the language is conditional.  Third, 
Dr. Medina notes that, even if a relationship between ALS and 
exposure to Agent Orange could be postulated, it has not been 
shown in this instance.  She opines that, while "it is 
possible" that the origin of the veteran's ALS "could be 
related to ... exposure to Agent Orange" "that origin has not 
been correlated" (underline added).  Finally, the statement 
indicates that Dr. Medina's title is "Staff Psychiatrist."  No 
other qualifications are presented.  Thus, even assuming, without 
finding, that the veteran was exposed to Agent Orange in service, 
it is not possible to glean from the evidence presented whether 
Dr. Medina is qualified to make an opinion causally linking such 
exposure to ALS-either in general or in the veteran's specific 
case.  Therefore, Dr. Medina's statement cannot constitute the 
medical evidence required to establish a causal nexus between the 
veteran's ALS and any inservice exposure to Agent Orange.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("a medical 
professional is not competent to opine as to matters outside the 
scope of his or her expertise").

The evidentiary record presents no other medical evidence or 
opinions linking the veteran's ALS to his active service or, in 
the alternative, to exposure to Agent Orange in active service. 
Absent such findings or opinions, the appellant's assertions are 
simply not probative.  Thus, her claim for service connection for 
the veteran's cause of death on this theory fails because it does 
not meet the requirements of a well-grounded claim under Caluza. 

There are no other medical records, reports, or opinions of 
record that delineate any medical findings linking the veteran's 
respiratory failure to his active service, or the onset of his 
ALS to his active service or within the one-year presumptive 
period following his discharge or, in the alternative, linking 
the onset of his ALS to exposure to the herbicide Agent Orange 
while in the Republic of Vietnam.

The appellant has essentially provided only her own speculative 
assertions that the veteran's death from respiratory failure 
secondary to ALS was related to service.  However, the record 
does not show that the appellant is a medical professional, with 
the expertise and training to provide opinions or findings on the 
clinical etiology of the veteran's death, or its relationship to 
events in service.  Consequently, her lay statements cannot 
constitute the competent medical evidence necessary to make her 
claim well-grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The appellant's claim involves a question of 
medical causation that requires competent medical evidence 
demonstrating that her claim is "plausible" or "possible."  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Caluza, 7 
Vet. App. at 506.  Such evidence has not been presented in this 
case.  Accordingly, the Board concludes that her claim for 
service connection for the cause of the veteran's death is not 
well grounded.  38 U.S.C.A. § 5107(a).

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well grounded, the 
Board concludes that the appellant was not prejudiced by this 
action.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) (en banc) 
(when the Board decision disallowed a claim on the merits where 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error).

Where a claim is not well grounded, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to the 
claim.  Nevertheless, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete her 
application.  This obligation depends on the particular facts of 
the case and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its statement 
of the case and supplemental statement of the case in which it 
informed the appellant of the reasons her claim had been denied.  
Also, by this decision, the Board informs the appellant of the 
type of evidence needed to make her claim well-grounded.  The 
Board also notes that, unlike Robinette, the appellant in this 
case has not put VA on notice of the existence of specific 
evidence which, if submitted, might make her claim well grounded.

B.  Entitlement to an Increased Evaluation for PTSD for 
the Purpose of Accrued Benefits

The appellant contends that she is entitled to accrued benefits, 
as the veteran would have been entitled to receive an evaluation 
greater than 10 percent for his service-connected PTSD prior to 
his death.  For the reasons discussed below, the Board concludes 
that the record supports this claim for accrued benefits.

Upon the death of the veteran, periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by VA to which he was entitled at the time of his 
death under existing ratings or decision, or those based on 
evidence in the file at the date of death, and due and unpaid for 
a period not to exceed two years prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g), may be paid to a 
surviving spouse.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. 
§ 3.1000 (1998).

The substance of the survivor's claim is purely derivative from 
any benefit to which the veteran might have been entitled at his 
death.  Basically, the survivor cannot receive any such 
attributed benefit that the veteran could not have received upon 
proper application therefor.  What the law has given to the 
survivor is, in essence, the right to stand in the shoes of the 
veteran and pursue his or her claim after death.  The only 
differences are that the law limits the survivor to one year's 
(now two years') worth of those periodic monetary benefits to 
which the veteran was entitled to at death and which were unpaid 
at the time of death.  Zevalkink v. Brown, 6 Vet. App. 483, 489-
490 (1994).

The veteran died on July [redacted], 1996.  Thus the pertinent period 
of two years for accrued benefits purposes runs to July 1994.  
Consideration is given to whether the medical evidence of record 
showed that the veteran was entitled to an evaluation greater 
than 10 percent for his service-connected PTSD, and the date his 
claim for such benefits was received.  38 C.F.R. § 3.401(a) 
(1998).  The veteran's claim for an increased rating for service 
connected PTSD was received February 21, 1995.

The veteran's claim was denied in a rating decision dated in 
April 1995.  However, the RO did grant a 100 percent evaluation 
for the service-connected PTSD under 38 C.F.R. § 4.29 from 
January 1995 through February 1995.  The veteran submitted a 
notice of disagreement to this decision in April 1995.  
Accordingly, the RO issued a statement of the case the same 
month.  The veteran perfected his appeal to the Board with the 
timely submission of a substantive appeal which the RO received 
in May 1995.  Thus, for the purpose of accrued benefits, the 
question is whether the veteran was entitled to an increased 
rating for his service-connected PTSD, based on his February 1995 
claim and the evidence in the file at the date of his death for 
the time period from March 1995.  For the reasons and bases set 
forth below, the Board finds that the medical evidence of record 
supports such an award.

Service-connected disabilities are rated in accordance with the 
VA's Schedule for Rating disabilities (Schedule).  The ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  Evaluations are based upon a lack of usefulness in 
self-support.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation.  However, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In considering the severity of a disability, it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 4.1, 
4.2 (1998).  In this case, service connection for PTSD was 
originally granted by an August 1993 rating decision.  The 
evidence then of record included service personnel records 
establishing that the veteran had served in the Republic of South 
Vietnam as a grenadier.  In addition, a November 1992 addendum to 
a June 1992 VA examination, and a June 1991 private psychiatric 
evaluation report reflect diagnoses of PTSD.  A 10 percent 
evaluation was assigned, effective in April 1991.  In April 1995, 
the RO assigned a 100 percent evaluation under 38 C.F.R. § 4.29 
from January 1995 through February 1995, pursuant to VA hospital 
records showing the veteran had required inpatient treatment for 
his PTSD.  However, it continued the 10 percent evaluation, 
effective in March 1995.  It is this rating decision the veteran 
appealed to the Board before his death.  

Effective November 7, 1996, the rating criteria for evaluating 
mental disorders were significantly revised.  Ordinarily, where 
there has been a change in an applicable statute or regulation 
after a claim has been filed, but before a final decision has 
been rendered, VA must apply the version of the statute or 
regulation which is most favorable to the claimant.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in this 
case, the veteran died before the new regulations went into 
affect.  As the new criteria were not in effect at the time of 
his death, the appellant is therefore not entitled to application 
of the new criteria in the evaluation of the veteran's service-
connected PTSD at the time of his death.

Under the criteria in effect at the time of the veteran's death, 
a 30 percent evaluation was warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and when the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite industrial 
impairment.  A 50 rating was assigned when there is considerable 
impairment in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of 
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was provided 
where the veteran's ability to establish and maintain effective 
or favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Finally, a 100 percent evaluation was 
assigned where totally incapacitating psychoneurotic symptoms, 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulted in profound retreat from mature 
behavior; where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; or where the veteran is demonstrably 
unable to obtain or retain employment.  See Johnson v. Brown, 7 
Vet. App. 95, 97-99 (1994); 38 C.F.R. § 41.32, Diagnostic Code 
9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that 
the term "definite" in the former 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would quantify 
the degree of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons or bases" for 
its decision. 38 U.S.C.A. § 7104(d)(1)(West 1991).  In a 
precedent opinion dated November 9, 1993, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree." It represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 993) (Nov. 9, 1993), 57 Fed. Reg. 4753 (1994). The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

After consideration of the medical evidence of record at the time 
of the veteran's death, the Board concludes that his service-
connected PTSD warranted a 30 percent evaluation and no greater.

The evidentiary record includes VA and hospital and outpatient 
records dated from January 1995 to July 1996, a June 1995 private 
psychiatric evaluation, and private and VA statements, dated in 
August 1995, documenting treatment for PTSD during the relevant 
period of time.  These records show continuing treatment with 
prescribed medication for such symptoms as anxiety, insomnia, 
nightmares, flashbacks and intrusive memories, exaggerated 
startle, and explosive anger. 

Hospital records show a Global Assessment Functioning (GAF) score 
of 65 in January-February 1995.  The veteran presented with 
complaints of insomnia, nightsweats, a sleep cycle of 15-30 
minutes, nightmares, chronic anxiety, jittery feelings, feelings 
of guilt, increased startle reflexes, and a quick temper.  The 
examiner noted objective observations of no homicidal or suicidal 
ideations, delusions, or hallucinations; good flow of thought 
without fixation of ideas; and coherent, logical speech with 
appropriate speed and without hesitation.  He was neat, 
appropriately dressed and behaved; oriented to person, place, 
time, and situation.  He exhibited normal intelligence; and 
appropriate memory-short, intermediate, and long-term-insight, 
insight, and judgment-both hypothetical and observed.  The 
examiner found him competent, not a danger to himself or others, 
and unemployable.  The discharge diagnosis is PTSD, chronic.

The June 1995 private evaluation report reveals additional 
subjective complaints of memory loss and crying spells, 
hopelessness, and increased worry.  The examiner noted the 
veteran was casually dressed, and presented as tense.  He was 
alert and oriented to time, place, and person.  He was 
cooperative and exhibited appropriate attention, average 
intelligence and judgment, fair eye contact, and sad mood.  The 
examiner further found no evidence of hallucinations, delusions, 
phobias, or obsessions.  The report presents a diagnosis of PTSD 
and adjustment disorder with depression related to the stress of 
neurological illness.  The examiner observed that the treatment 
for PTSD had not been very successful.  Specifically, the 
examiner reported, the veteran continues to experience intrusive 
thoughts, flashbacks, and nightmares despite treatment, and has 
difficulty with prescribed medications as he is unable to 
tolerate them.

Records for hospitalization occurring in April 1996 report no 
GAF.  The report shows a discharge diagnosis of PTSD, not 
requiring any treatment at this time.  The examiner noted that 
the veteran continued to experience occasional emotional 
instability.  While the April 1996 hospital discharge summary 
records would seem to indicate that the veteran's PTSD had 
improved rather than decreased in severity, the Board notes that 
the August 1995 medical statements present a picture of PTSD that 
more closely approximates symptomatology productive of definite 
social and industrial impairment.  For instance, his treating VA 
physician, Dr. Medina, characterized the level of PTSD as 
"severe," and indicated that the prognosis was extremely 
guarded-albeit due to both PTSD and ALS.  The private medical 
statement further describes the PTSD as long-standing and 
nonresponsive to treatment.  Finally, the Board notes that the 
April 1996 hospitalization was specifically scheduled for an open 
jejunostomy placement by sternal surgery, necessitated by his 
progressing ALS, and was not for treatment of his PTSD.

Thus, the Board finds that the overall evidence of record present 
a disability picture more closely approximating that of definite 
social and industrial impairment.

A higher evaluation could be warranted for symptoms of PTSD 
productive of considerable impairment of the ability to establish 
or maintain effective or favorable relationships with people or 
considerable industrial impairment.  However, the medical 
evidence of record at the time of the veteran's death simply does 
not show the required manifestations are present.  Rather, the 
medical evidence of record shows the veteran presented for 
evaluation in June 1995 with his fiancée, whom he later married.  
And, while he indicated he could not tolerate other people, the 
record shows he planned to attend a July 4th party in 1995, and 
that he had outside interests and hobbies including fishing.  
Thus, it is not possible to find the veteran more than definitely 
impaired socially due to his PTSD.  Second, while the overall 
medical evidence of record presents the veteran as unemployed or 
non-employable, this condition has not been attributed to his 
PTSD alone, but to both PTSD and ALS.  The medical evidence of 
record further reveals that he has required several surgeries for 
a gunshot wound to his right shoulder, which resulted in the lose 
of the use of his right hand; and that he has sustained 
difficulty with speech due to his ALS.  Thus, it is similarly 
impossible to find the veteran more than definitely industrially 
impaired-let alone totally unemployable-solely because of his 
PTSD.  Finally, while the medical evidence indicates the veteran 
experiences depression, including crying spells, a sense of 
hopelessness and other depressive symptoms, private and VA 
examiners have related these symptoms to the recent diagnosis of 
ALS.  In both the private and VA august 1995 statements, the 
examiners also observed that symptoms of the veteran's ALS have 
exacerbated his PTSD.

Thus, after consideration of the evidence and for the reasons 
delineated above, the Board finds that the medical evidence of 
record at the time of the veteran's death meets the criteria for 
an evaluation of 30 percent and no greater for PTSD.

This does not, however, preclude the granting of higher 
evaluations for this disability than has been granted herein.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities" 
is made.  38 C.F.R. § 3.321(b)(1) (1998).  The governing norm in 
these exceptional cases is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the 
Board does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) or 
from reaching such a conclusion on its own. Moreover, the Court 
did not find the Board's denial of an extraschedular rating in 
the first instance prejudicial to the veteran, as the question of 
an extraschedular rating is a component of the appellant's claim 
and the appellant had fully opportunity to present the increased-
rating claim before the RO.  Bagwell, at 339.  Consequently, the 
Board will consider whether this case warrants the assignment of 
an extraschedular rating.

The Board first notes that the schedular evaluations in this case 
are not inadequate. As discussed above, higher ratings are 
provided for greater disability, but the evidentiary record 
simply does not reveal that the required manifestations are 
present.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  While the veteran did require 
outpatient treatment for his PTSD, the record did not show that 
he required hospitalization for his PTSD beyond that of January-
February 1995.  He received a temporary 100 percent rating under 
38 C.F.R. § 4.29 as a result of this hospitalization.  The second 
period of hospitalization was due to symptomatology attributable 
to his ALS.  The overall record does show that he was unemployed 
and not employable.  However, this was found to be due not only 
to his PTSD but also to his ALS.  Thus, the medical evidence of 
record simply does not establish that the impairment resulting 
from his PTSD alone markedly interfered with his employment for 
the time period in question.  Thus, there is no evidence that the 
impairment resulting solely from the PTSD warrants extra-
schedular consideration for the time period in question.  Rather, 
for the reasons noted above, the Board concludes that the 
impairment resulting from PTSD is adequately compensated by the 
30 percent schedular evaluation under Diagnostic Code 9411 for 
the time period in question.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not warranted.

C.  Entitlement to DEA Benefits under Chapter 35.

The appellant also contends she is entitled to receive DEA 
benefits.  With limitations, the term "eligible person" for 
educational assistance under Chapter 35 means a child, surviving 
spouse, or spouse of a veteran who:  died of a service-connected 
disability, or has a permanent total service-connected 
disability, or a permanent total service-connected disability was 
in existence at the date of the veteran's death.  38 U.S.C.A. 
§ 3500 (West 1991), 3501 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.807(b) (1998).

As noted and explained in the above preceding sections, at the 
time of his death, the veteran was service-connected for PTSD, 
which was then evaluated at 10 percent disabling and has, by this 
decision, been increased to 30 percent disabling.  This is the 
only service-connected disability the veteran had at the time of 
his death.

As the Board has found that the claim for service connection for 
the cause of the veteran's death is not well-grounded, the claim 
to benefits that would be payable if the veteran died from 
service-connected disability, including DEA, is also not well-
grounded.  Similarly, as the Board has found that the veteran did 
not have a permanent total service-connected disability in 
existence at the date of his death, the Board cannot find that 
the appellant meets the criteria for entitlement to her claim to 
benefits that would be payable if the veteran died with a 
permanent total service-connected disability in existence at the 
time of his death, including DEA.


ORDER

Entitlement to service connection for the cause of the veteran's 
death and entitlement to Dependents' Education Assistance are 
denied.

Accrued benefits on the basis of the veteran's entitlement to an 
increased evaluation of 30 percent, and no greater, for service-
connected PTSD, are granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

